UNITED STATES DISTRICT COURT |

SOUTHERN DISTRICT OF NEW YORK :
$
:
i

a F
so i
ae

sree Ae oe ern eae mcs

 

foe

Lo JAN 24 1000 |

15-cr-95 (AJN)

United States of America,
—V—-

Devante Joseph,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:
The resentencing of Devante Joseph in light of United States v. Davis, 139 S. Ct. 2319

(2019), is hereby scheduled for April 22, 2020 at 3:00 p.m. The Court orders the preparation by

the Probation Department of a revised presentence report.

Supplemental sentencing submissions from the Defendant, if any, are due on or before

April 15, 2020. The government’s supplemental submission, if any, is due on or before April 17,

2020.

SO ORDERED.

  

 
 

Dated: January LY , 2020
New York, New York

 

\ALISON Y. NATHAN
United States District Judge

 

 
